THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com March 25, 2014 Ms. Anne Nguyen Parker Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: American Xanthan Corporation Form S-1 Registration Statement File No. 333-193979 Dear Ms. Parker: In response to your letter of comments dated March 13, 2014, please be advised as follows: General 1. No written communications as defined in Rule 405 under the Securities Act have been presented to potential investors by anyone in reliance upon Section 5(d) of the Securities Act of 1933, as amended (the “Act”).Further no research reports about American Xanthan Corporation have been published or distributed in reliance upon Section 2(a)(3) of the Act added by Section 105(a) of the Jumpstart Our Business Startups Act by any broker or dealer.American Xanthan Corporation has no brokers or dealers participating in this offering. License 2. The disclosure you have requested has been provided in the Business section under License. Certain Transactions 3. The disclosure you have requested has been provided. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc:American Xanthan Corporation
